Citation Nr: 0835909	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  The appellant is the veteran's widow.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  

The Board notes that the appellant had requested a personal 
hearing to be held before a Decision Review Officer at her 
local RO; however, she subsequently withdrew her request in 
June 2007.  As such, there are no outstanding hearing 
requests of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A remand is necessary to comply with the notice requirements 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought (i.e. service connection).  In that regard, the Court 
noted that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In the instant case, the appellant filed her claim to reopen 
in October 2005.  Thereafter, the RO sent the appellant a 
letter in January 2006 simply informing her to submit medical 
evidence that showed that the veteran's "service connected 
conditions caused or contributed to the veteran's death."  
First, the veteran had no service connected conditions during 
his lifetime.  Second, this letter did not inform the 
appellant that her claim had been previously denied on the 
basis that the evidence failed to show that "multiple organ 
failure, secondary to coronary artery disease...was related to 
[the veteran's] military service."  Thus, the letter did not 
fully comply with the newly specified criteria as noted in 
Kent, supra (i.e. the type of evidence which would be new and 
material based on the reasons for the prior denial). 

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide the appellant notice of a key 
element of the evidence necessary to substantiate her claim 
to reopen.  Id. at 10.  Without such notice, the appellant is 
deprived of an opportunity to participate in the adjudication 
process because she did not know what evidence was needed to 
reopen her claim.  Id.  Thus, remand is required.



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the appellant's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the appellant's 
previously denied claim of entitlement to 
service connection for the cause of the 
veteran's death.  The notice should also 
address what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
for the cause of the veteran's death that 
were found insufficient in the previous 
denial, as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

2.  The RO should also give the appellant 
another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal, to include providing 
new VA Forms, VA 21-4142, Authorization 
and Consent to Release Information to VA, 
from the following previously identified 
providers: Dr. PS and Dr. MD in Orlando, 
Florida; Dr CR in Roselle, New Jersey; 
Dr. JK in Elizabeth, New Jersey; Dr. IS 
in Kissimmee, Florida; and Elizabeth 
General Hospital, St. Elizabeth's 
Hospital, and Orlando Regional Medical 
Center.  The agency of original 
jurisdiction should take efforts to 
obtain any identified documents 
available.  All responses to the request 
for records must be clearly delineated in 
the claims folder.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

